Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and arguments filed on October 28, 2021. Claim 21 is cancelled, Claims 1 and 21 have been amended. Claims 1 and 3-21 are currently pending and have been examined.
Response to Arguments
Claim Interpretation: The Applicant’s arguments with respect to the claim interpretation has been fully considered and are persuasive. The claim interpretation of claims 1, 15, and 16 is withdrawn.
112(a): Applicant’s arguments and amendments with respect to the 112(a) rejection of claims 1 and 3-20 have been fully considered and are persuasive. The 112(a) rejection of claims 1 and 3-20 is withdrawn.
112(b): Applicant’s arguments and amendments with respect to the 112(b) rejection of claims 1 and 3-20 have been fully considered and are persuasive. The 112(b) rejection of claims 1 and 3-20 is withdrawn.
101: Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant’s arguments are moot in light of substantive amendments that necessitate reconsideration of the claims in light of 101.

Therefore, the 101 rejection is maintained.
103: Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search and reconsideration of the claims.
As such, due to substantive amendments, a new grounds of rejection have been applied to address the amended claims and an updated 103 rejection is presented below that addresses claims 1 and 3-20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case claims 1 and 3-20 are directed to a process.
Claim 1 is directed to the abstract idea of customer service conversation management which is grouped under managing personal behavior or relationships or interactions between people subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive a customer message …”, “receiving, …, the customer message …”, “… sending an agent message …”, “receiving a subsequent customer message …”, “tracking a duration of time between the sending the agent message …”, “determining a level of engagement of the customer …”, “… determining an expected response time target …”, “generating a listing …”, “presenting the listing …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an adaptive response timer system”, “a messaging system”, “one or more processors”, “an agent computing device”, and “a customer computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of managing the customer service conversation.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing customer service conversation using computer technology (e.g.: the one or more processors of the adaptive response timer system, see specification as filed ¶ [0040]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence claim 1 is not patent eligible.

As per dependent claims 3-15 and 17-20, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-15 and 17-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claim 16, the dependent claim recite the additional elements of “presenting the updated listing to the agent on the agent computing device”. The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements ‐solution activity to the judicial exception. Furthermore, the dependent claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the dependent claim include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160036652 A1 (Bellini) in view of US 10447853 B1 (Ouimette) in further view of US 20150256675 A1 (Sri).

As per claim 1, Bellini teaches, 
receiving a customer message from a customer computing device (FIG. 2, item 213a, ¶ [0067]) and sending the customer message to an agent computing device by a messaging system having one or more processors (¶ [0057] “a computing device 108 to interact with the server 101”, ¶ [0063] “processors”), the customer message comprising 
receiving by the agent computing device, the customer message (¶ [0057] “a chat session”, ¶ [0067] “messages 213 a-d created by the customer”),
sending an agent message (FIG. 2, item 212a, ¶ [0069]) to the customer computing device by the messaging system (FIG. 4, item 408b, ¶ [0076]), the agent message further comprising the customer service conversation (FIG. 2, item 212a-c, ¶ [0067]),
receiving a subsequent customer message from the customer computing device (FIG. 4, item 408b, ¶ [0076]) and sending the subsequent consumer message to the agent computing device by the messaging system (¶ [0067] “messages 213 a-d created by the customer”, ¶ [0057] “a computing device 108 to interact with the server 101 to start a chat session 110”), the subsequent customer message responding to the agent message, and the subsequent customer message further comprising the customer service conversation (FIG. 2, item 213a, ¶ [0067]-[0068]),

Bellini suggests determining an expected response time target (¶ [0057], ¶ [0050]-[0051]).

Bellini does not explicitly teach, however, Ouimette teaches,
determining an expected response time target for responding to the subsequent customer message (col. 16, lines 24-49, col. 18, lines 53-67) by the messaging system (col. 8, lines 32-42 “a contact center architecture 100”) based on the level of 
generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers by the messaging system (col. 8, lines 32-42), the listing prioritizing preparation of subsequent agent messages in response to said subsequent customer message and said second subsequent customer messages based on the expected response time target and the plurality of second response time targets (FIG. 12A, item 1206, 1208, col. 26, lines 23-40, col. 26, lines 50-60),
presenting the listing by an agent computing device by the messaging system (FIG. 12A, col. 25, lines 62-67, col. 8, lines 32-42).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Sri teaches,
tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer (¶ [0020]) by the messaging system (¶ [0022] “environment 100”),
determining a level of engagement of the customer based on the duration of time (¶ [0034]) by the messaging system (¶ [0022]).


As per claim 4, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67) a status of the customer (col 8, lines 9-29).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 5, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67) an importance level of a customer (col. 28, lines 34-36).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve 

As per claim 8, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67). receiving a plurality of customer messages before sending an agent message (FIG. 6, item 610, 620, col. 20, lines 51-63).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 10, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67) an origin of the customer message (col. 10, lines 56-62 “type of channel”).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve 

As per claim 13, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based (col. 16, lines 24-49, col. 18, lines 53-67) on a follow-up status of the customer message (col. 17, lines 3-28).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

As per claim 14, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67) a length of the customer service conversation (col. 22, lines 26-39 “the duration”).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve 

As per claim 16, combination of Bellini, Ouimette, and Sri teach all the limitaitons of claim 1. Ouimette also teaches, 
adding the customer service conversation to a schedule of one or more other customer service conversations for the agent by the messaging system (col. 8, lines 32-42) in response to receiving the customer message (FIG. 4, col. 31, lines 1-15, col. 6, lines 49-64).
automatically removing the customer service conversation from the schedule by the messaging system in response to the duration exceeding a predetermined maximum time interval without receiving the subsequent customer message of the customer service conversation (col. 6, lines 49-64, col. 8, lines 32-42),
generating an updated listing for the agent (col. 23, lines 50-65, col. 24, lines 1-3) by the messaging system and sending to the agent computing device (col. 8, lines 32-42),
presenting the updated listing to the agent on the agent computing device (col. 23, lines 50-65, col. 24, lines 1-3), the updated listing removing the customer service conversation from a prioritized list of the one or more other customer service conversations (col. 31, lines 55-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve 

As per claim 18, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches, 
wherein the predetermined maximum time interval is based on at least one of (col. 16, lines 24-49, col. 18, lines 53-67) a status of the It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Claims 3, 6-7, 9, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20160261747 A1 (Thirugnanasundaram).

As per claim 3, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve 

Bellini, does not explicitly teach, however, Thirugnanasundaram teaches, 
one or more time intervals between one or more previous messages between the customer and the agent during one or more other customer service conversations, the one or more other customer service conversations occurring before the customer service conversation (¶ [0062], [0065]).
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 6, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, the one or more previous messages having topics similar to a topic of the first customer service conversation (table 1, ¶ [0062], [0065], ¶ [0027]).
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 7, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 

It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 9, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 
an emotional context of the customer message (¶ [0062]).
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a 

As per claim 11, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Combination of Bellini, Ouimette, and Sri do not explicitly teach, however, Thirugnanasundaram teaches, a geolocation of the customer computing device (¶ [0062]).
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 17, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches, 
receiving a plurality of customer messages before sending an agent message (FIG. 6, item 610, 620, col. 20, lines 51-63).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 
one or more time intervals between one or more previous messages between the customer and the agent during one or more other customer service conversations, the one or more other customer service conversations occurring before the customer service conversation (¶ [0062], [0065]),
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, the one or more previous messages having topics similar to a topic of the customer service conversation (table 1, ¶ [0062], [0065], [0027]),
one or more time intervals between one or more previous messages between one or more other customers and the agent or one or more other agents, wherein the customer is similar to the one or more other customers (¶ [0065], [0027]),
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a 

As per claim 19, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches, 
wherein the predetermined maximum time interval is based on at least one of (col. 16, lines 24-49, col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 
an emotional context of the customer message (¶ [0062]),
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

As per claim 20, combination of combination of Bellini, Ouimette, and Sri teach all the limitations of claim 16. Ouimette also teaches, 

It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Thirugnanasundaram teaches, 
a geolocation of the customer computing device (¶ [0062]).
It would have been obvious before the effective file date to have employed the a time interval of Thirugnanasundaram in Bellini. The motivation would be to improve a determination of response goal by providing a baseline for the response goal based on an average of previous interactions between agent and customer from historical conversations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20180219806 A1 (Girishankar).

As per claim 12, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Ouimette also teaches, 
wherein said determining the expected response time target for responding to the subsequent customer message by the messaging system (FIG. 7, item 724, col. 8, lines 32-42) is further based on (col. 16, lines 24-49, col. 18, lines 53-67).


Bellini does not explicitly teach, however, Girishankar teaches, 
a demographic of the customer (¶ [0027]).
It would have been obvious before the effective file date to have analyzed a message based on a demographic of a customer of Grishankar in Bellini. The motivation would be to improve agent responsiveness to incoming messages by enabling the agent to focus on the incoming messages based on demographic criteria.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ouimette in view of Sri in further view of US 20100002863 A1 (Loftus).

As per claim 15, combination of Bellini, Ouimette, and Sri teach all the limitations of claim 1. Bellini also teaches, 
receiving another subsequent customer message from the customer computing device (FIG. 2, item 207, ¶ [0069]) by the messaging system (¶ [0057]), the another subsequent customer message responding to the subsequent agent message, and the another subsequent customer message further comprising the customer service conversation (FIG. 2, items 203, 213b, ¶ [0066]-[0069]).


indicating, on the agent computing device, the [updated] expected response time target to the agent for prioritizing preparing another subsequent agent message in response to the another subsequent customer message based on the [updated] expected response time target (col. 18, lines 53-67).
It would have been obvious before the effective file date to have employed the response timer mechanism of Ouimette in Bellini. The motivation would be to improve agent responsiveness to incoming follow-up messages from the customer by enforcing agent response through warnings/indications associated with the response timer.

Bellini does not explicitly teach, however, Loftus teaches, 
updating the expected response time target for responding to the another subsequent customer message (¶ [0045], [0046]) by the messaging system (FIG. 1, item 10) and sending to the agent computing device (¶ [0052] “an interface for receiving an event notification”),
the updated expected response time target (¶ [0046]).
It would have been obvious before the effective file date to have updated a response time of Loftus in Bellini. The motivation would be to improve a determination of response goal by providing a dynamic baseline for the response goal based on work load on the agent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692